Exhibit 10(hh)

 

MATERIAL SCIENCES CORPORATION

PHANTOM STOCK UNIT AGREEMENT

 

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of this 5th day of
May, 2004, by and between Material Sciences Corporation, a Delaware corporation
(the “Company”), and James J. Waclawik, Sr. (the “Unit Holder”), is entered into
with reference to the following:

 

A. The Company is desirous of providing additional incentives to Unit Holder in
rendering services as an executive officer, employee and/or consultant of the
Company and in order to accomplish this result has determined to grant him
phantom stock units.

 

B. Unit Holder is desirous of accepting the grant on the terms and conditions
set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1. Grant.

 

(a) Subject to the terms and conditions set forth in this Agreement, the Company
grants the Unit Holder (i) 19,070 Units (as defined below) (the “First Grant”),
which will vest and be paid-out in accordance with the provisions of this
Agreement if the First Vesting Date (defined below) occurs during the period
commencing on the date hereof and expiring at the close of business on July 31,
2006 (the “First Expiration Date”) and (ii) 18,066 Units (the “Second Grant”),
which will vest and be paid out in accordance with the provisions of this
Agreement if the Second Vesting Date (defined below) occurs during the period
commencing on the date hereof and expiring on the close of business on July 31,
2007 (the “Second Expiration Date” and, together with the First Expiration Date,
the “Expiration Dates”). Each Unit represents the right to receive cash in an
amount (the “Payout Amount”) equal to (i) the average of the Fair Market Value
of one share of the Company’s Common Stock for the 30 consecutive trading days
ending on the applicable Vesting Date plus (ii) the aggregate amount of
dividends declared on one share of Common Stock prior to the applicable Vesting
Date (but only for dividends as to which the “ex-dividend” trading dates are
prior to the applicable Vesting Date). For purposes of this Agreement, “Fair
Market Value of one share of Common Stock” on a particular day shall mean the
closing sales price of the Common Stock on the New York Stock Exchange on that
day.

 

2. Pay-out of Units. Within 15 business days after each Vesting Date, the
Company shall pay the Unit Holder an amount equal to (i) the number of Units
which vested on that Vesting Date multiplied by (ii) the Payout Amount. On the
Expiration Dates, any unvested Units shall automatically and without notice
terminate and become null and void.

 

3. Vesting. The First Grant shall vest when the Fair Market Value of one share
of Common Stock is at or higher than $14.00 (“First Strike Price”) for 30
consecutive trading days (the “First Vesting Date”) and the Second Grant shall
vest when the Fair Market Value

 

1



--------------------------------------------------------------------------------

of one share of Common Stock is at or higher than $15.00 (“Second Strike Price”
and, together with the First Strike Price, the “Strike Prices”) for 30
consecutive trading days (the “Second Vesting Date,” and together with the First
Vesting Date, the “Vesting Dates”), but in each case only if the Unit Holder is
actively serving as an executive officer, employee or consultant on (or has
served as an executive officer, employee or consultant through at least May 31,
2005 in accordance with the terms of his Employment Agreement and his Consulting
Agreement prior to), the First Vesting Date or Second Vesting Date, as the case
may be, with no interruption of continuous service from the date of this
Agreement through the applicable Vesting Date (or, if earlier, May 31, 2005).
For greater certainty, any leave of absence for periods and purposes conforming
to the personnel policies of the Company and approved by the Compensation and
Organization Committee (the “Committee”) of the Board of Directors shall not be
deemed to be an interruption of continuous service. If any dividend is declared
on the Common Stock prior to the First Vesting Date (and the “ex-dividend”
trading date is prior to the First Vesting Date), then the Strike Prices shall
automatically be reduced by the per share amount of such dividend with effect
from and after the “ex-dividend” date. If any dividend is declared on the Common
Stock after the First Vesting Date but prior to the Second Vesting Date (and the
“ex-dividend” trading date falls within that period), then the Second Strike
Price shall automatically be reduced by the per share amount of such dividend
with effect from and after the “ex-dividend” date. The “per share amount” of any
dividend paid other than in cash shall be the fair market value of such dividend
as determined by the Committee.

 

4. Effect on Vesting in Case of Termination of Services. Notwithstanding
Paragraph 3 above, the following special vesting rules shall apply if the Unit
Holder’s service as an executive officer, employee or consultant terminates at
any time prior to the First or Second Vesting Date (or, if earlier, May 31,
2005):

 

(a) In the event that the Unit Holder’s service is terminated due to the Unit
Holder’s death or Disability, the Unit Holder or his estate shall retain the
Units (and the Units shall vest in accordance with the terms of this Agreement
if and when the Vesting Dates occur, but subject to the applicable Expiration
Dates).

 

(b) In the event that the Unit Holder’s service is terminated by the Company for
Cause, or in the event of the Unit Holder’s resignation without Good Reason,
then the Unit Holder’s unvested Units shall remain unvested, and concurrent with
the effective date of such termination, the Unit Holder shall forfeit all of the
unvested Units.

 

(c) In the event that the Unit Holder’s service is terminated by the Company
without Cause, or in the event of the Unit Holder’s resignation for Good Reason,
the Unit Holder shall retain the Units (and the Units shall vest in accordance
with the terms of this Agreement if and when the Vesting Dates occur, but
subject to the applicable Expiration Dates).

 

(d) The terms “Cause”, “Disability” and “Good Reason” shall have the meanings
set forth in the Employment Agreement (in the case of the termination of Unit
Holder’s services as an executive officer or employee) or the Consulting
Agreement (in the case of the termination of Unit Holder’s services as a
consultant).

 

2



--------------------------------------------------------------------------------

5. Transferability. Except as otherwise provided herein, the Unit Holder may not
sell, transfer, assign, pledge or otherwise encumber any of the Units or the
rights granted hereunder (any such disposition or encumbrance being referred to
herein as a “Transfer”). Any Transfer or purported Transfer by the Unit Holder
of any of the Units except in accordance herewith shall be null and void. Units
are exercisable during the Unit Holder’s lifetime. Notwithstanding the
foregoing, Units may be Transferred (i) by law or pursuant to the laws of
descent and distribution and (ii) by the Unit Holder to a “family member” of
such Unit Holder by gift or by domestic relations order, but subject to the
continued application of the vesting requirements under this Agreement
(including without limitation the continued service by the Unit Holder as an
executive officer, employee or consultant of the Company). For purposes of this
paragraph 5, “family member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the Unit
Holder’s household (other than as a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the Unit Holder) control the management of assets, and
any other entity in which these persons (or the Unit Holder) own more than fifty
percent of the voting interests (each, a “Permitted Transferee”). In the case of
any Transfer pursuant to this Paragraph 5, this Agreement shall be interpreted
such that the term “Unit Holder” shall mean the transferring Unit Holder and his
Permitted Transferees (it being agreed that all of the obligations of the Unit
Holder hereunder shall be allocated as appropriate between the transferring Unit
Holder and his Permitted Transferee).

 

6. Changes in Capitalization; Special Dividends; Sale of the Company. Upon the
occurrence of any of the following events prior to the First Vesting Date or
Second Vesting Date, the grants hereunder shall be adjusted as follows:

 

(a) In the event of any change in the capitalization of the Company which
affects the Units (such as a stock dividend, a stock distribution, a stock
split, a subdivision or combination of shares, or a merger or consolidation to
which the Company is a party, but excluding the sale, purchase or retirement by
the Company of shares of Common Stock or securities convertible into Common
Stock or the issuance of shares of Common Stock or securities convertible into
Common Stock), the Committee shall make or cause to be made any proportionate
adjustments herein or otherwise necessary to reflect such change with respect to
the Units.

 

(b) Upon a Sale of the Company for cash or other consideration which has a fair
market value (as determined by the Compensation Committee) in excess of the
First Strike Price, then the First Vesting Date shall occur upon the closing of
such transaction (even if the closing stock price has not exceeded the First
Strike Price for 30 consecutive trading days) and the Payout Amount shall equal
the per share value that the Company’s stockholders receive in such transaction.

 

3



--------------------------------------------------------------------------------

(c) Upon a Sale of the Company for cash or other consideration which has a fair
market value (as determined by the Compensation Committee) in excess of the
Second Strike Price, then the First Vesting Date shall occur upon the closing of
such transaction (if it has not occurred previously) and the Second Vesting Date
shall occur upon the closing of the transaction (even if the closing stock price
has not exceeded the Second Strike Price for 30 consecutive trading days), and
the Payout Amount shall equal the per share value that the Company’s
stockholders receive in such transaction.

 

(d) Upon a Sale of the Company which does not trigger the First Vesting Date,
the Unit Holder shall forfeit his right to the First Grant and Second Grant.
Upon a Sale of the Company which triggers the First Vesting Date but not the
Second Vesting Date, the Unit Holder shall forfeit his right to the Second
Grant.

 

For purposes of this Section 6, “Sale of the Company” means (i) the sale of a
majority of the outstanding Common Stock to a person or group in a single
transaction or a series of related transactions, (ii) a merger or consolidation
to which the Company is a party, other than a transaction in which the holders
of the Common Stock receive securities which represent a majority of the voting
power of the surviving corporation, and (iii) any other transaction determined
to be a sale of the Company by the Committee.

 

7. Rights Unfunded. The Unit Holder understands that the rights provided for
hereunder are unfunded and the Company has not made, and has no obligation to
make, any provision with respect to segregating assets of the Company for
payment of any benefits hereunder. The Unit Holder further understands that he
has no interest in any particular asset of the Company by reason of this
Agreement but only the rights of a general unsecured creditor with respect to
his rights under this Agreement.

 

8. No Rights as a Stockholder. Neither the Unit Holder nor any other person
legally entitled to the Units hereunder shall have any rights of a stockholder
by virtue of the grant and vesting of the Units.

 

9. Taxes. As a condition precedent to this Agreement, the Unit Holder agrees to
pay to the Company at such times as the Company shall determine such amounts as
the Company shall deem necessary to satisfy any withholding taxes due on income
that the Unit Holder recognizes as a result of vesting or pay-out of the Units.
The Committee shall have the power to withhold, or require the Unit Holder to
remit to the Company, an amount sufficient to satisfy any withholding or other
tax due with respect to any Units and/or any amount payable hereunder, and the
Committee may defer any such payments unless indemnified by the Unit Holder to
such Committee’s satisfaction.

 

10. Descriptive Headings; Interpretation of Agreement. The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Any questions which arise in connection with
the interpretation or performance of this grant shall be resolved by the
Committee in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of the Unit Holder acquire any rights
hereunder.

 

12. Further Assurances. The parties agree to execute such further instruments
and to take such further actions as may reasonably be required to carry out the
intent of this Agreement.

 

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given when personally delivered or after
five (5) business days following deposit in the United States Post Office, by
certified mail with postage and fees prepaid, return receipt requested. Notices
shall be addressed, in the case of the Unit Holder, to the address set forth
below his signature on the signature page hereto and in the case of the Company,
to it at its principal executive office, or at such other address as such party
may designate by ten (10) days’ advance written notice to the other party.

 

14. Entire Agreement. This Agreement, together with the Employment Agreement and
the Consulting Agreement, constitute the entire agreement of the parties with
respect to the subject matter hereof.

 

15. Governing Law. The corporate law of the State of Delaware shall govern all
questions concerning the relative rights of the Company and its shareowners. All
other questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the internal laws (and not the laws of conflicts)
of the State of Illinois.

 

16. Termination. This Agreement, and all rights and obligations hereunder, shall
be null and void unless the Unit Holder shall accept the same below and return
this executed Agreement to the Chief Executive Officer of the Company at his
office in Elk Grove Village, Illinois by May 7, 2004.

 

* * *

 

5



--------------------------------------------------------------------------------

Dated as of the 5th day of May, 2004.

 

 

MATERIAL SCIENCES CORPORATION

By:

 

/s/ Ronald Stewart

--------------------------------------------------------------------------------

   

      Ronald Stewart

Its: President and Chief Executive Officer

 

Accepted this 5th day of

May, 2004

 

/s/ James J. Waclawik, Sr.

--------------------------------------------------------------------------------

James J. Waclawik, Sr.

 

Notice Address: